Citation Nr: 0004677	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-12 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to April 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for PTSD is not 
plausible.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 reflects that he had active service 
from July 1980 to April 1983.  He received the Overseas 
Service Ribbon, the Army Services Ribbon, the Air Assault 
Badge, and a Multinational Force Observers decoration.

A letter dated in December 1980, addressed from the United 
Nations Command Support Group, Joint Security Area, (UNCSG-
JSA) to the veteran's parents, indicates that the veteran was 
hand-picked to serve in the UNCSG-JSA and met extremely high 
standards in being selected.  The unit was described one of 
the most unique units in the United States Army.  The letter 
states the veteran would be a security guard in the unit.  A 
unit history provided with the letter describes sporadic 
violence -- for example, in July 1977 a CH 47 was shot down 
after it strayed into North Korean airspace, and three of 
four crewmembers were killed in the crash;  and in December 
1979 one American soldier was killed and two seriously 
injured in an explosion on the North Korean side of the 
Demilitarized zone.

The veteran's service records reflect that he served from 
November 1980 to November 1981 in Korea, and that he served 
with a multinational force from April 1982 to February 1983, 
apparently in the Sinai area of Egypt.  He served as a 
security guard, and his occupational specialty was that of an 
infantryman.

Service medical records, to include the veteran's April 1983 
separation examination, are negative for psychiatric 
complaints, treatment or diagnosis.  An April 1983 report of 
mental status evaluation noted the veteran to be normal and 
mentally responsible.  

May 1997 records of treatment include a diagnosis of mood 
disorder secondary to substance abuse, and PTSD by history.  

During an August 1997 VA examination, the veteran gave a 
history of having served in Korea and for two years in Egypt 
with the United Nations peace keeping forces.  He stated that 
in Korea in the winter of 1980, a Sergeant was on patrol with 
him, when the Sergeant was shot in the head during a racial 
incident.  He further gave a history of having been exposed 
to bombs going off causing traumatic amputation of limbs of 
people during his duty in the Sinai Desert patrols in 1982 
and 1983.  He said "we would put tourniquets on and ship 
them off."  He also stated that while on the peacekeeping 
force, his unit blew up a lot of cities and woods and killed 
everyone there.  He stated he had killed hundreds of people.  

The veteran also reported at the examination that he was in 
drug rehabilitation his entire time during service.  The 
examiner reviewed the service medical records and noted there 
was one entry in June of 1982 pertaining to possible drug 
abuse.  After review of the veteran's history and subjective 
complaints and conducting a mental status examination, the 
examiner's diagnoses were psychotic disorder, not otherwise 
specified;  polysubstance dependence in partial remission;  
substance induced mood disorder;  and anti-social personality 
disorder.  The examiner commented that the veteran met the 
criteria for psychotic disorder not otherwise specified but 
did not meet the full criteria for PTSD.

VA records of treatment in August 1997 include a history of 
an inservice incident in which a friend was killed in a 
friendly fire incident in the early 1980s.  After review of 
past medical history and examination of the veteran, the 
diagnosis was PTSD and major depression with psychotic 
features.  

Records of VA hospitalization from August 1997 to September 
1997 reflect a diagnosis of PTSD.  During treatment the 
veteran reported that during his United Nations peacekeeping 
duties people started dying around him and he just didn't 
care.  He noted almost getting killed several times.  He 
reported the death of a Sergeant who died in his lap.  Past 
surgical history included a craniotomy, approximately 1992, 
for a gunshot wound to the left frontal region.  The 
principal diagnosis in the discharge summary was PTSD.  

VA records of hospitalization from October 1997 to December 
1997 reflect a diagnosis of PTSD.  The records include a 
history of a gun shot wound to the head with resultant 
surgery.  The records are silent for military history.  The 
Axis I diagnoses were PTSD, chronic;  intermittent explosive 
disorder;  history of mixed substance abuse, in remission;  
and depression, secondary to history of multiple traumatic 
brain injures.  

A June 1998 letter from the Director, Center for Research of 
Unit Records, Department of the Army, states that the Center 
was not able to obtain a history for the United Nations 
Command Support Group, Joint Security Area, during the 
veteran's Korean tour.   The letter additionally states that 
available United States Army casualty data didn't list any 
United Sates casualties in Korea during 1980 and 1981.

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  See also, Cohen v. Brown, 10 Vet. App. 
128 (1997);  Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the claimed 
stressor is not combat related, the veteran's lay testimony 
regarding his inservice stressor is insufficient, standing 
alone, to establish service connection and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Collette v. Brown, 83 F.3d 389 
(Fed. Cir. 1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

The Board acknowledges the veteran's contention that he was 
subject to witnessing the violent deaths of fellow servicemen 
under combat conditions during his period of active service.  
The Board further acknowledges the history as given by the 
veteran of blowing up cities and woods and killing all people 
in the area while serving in the Sinai Desert.  Neither 
United States nor the United Nations was at war during the 
years 1980 to 1983, so that the types of combat he describes 
being subject to are not consistent with the conditions of 
his service.  The Department of the Army has indicated that 
there were no United States casualties in Korea in 1980 and 
1981.  There is no corroboration of the types of combat 
conditions to which the veteran claims he was exposed during 
service.  Some of his claims, such as taking part in blowing 
up cities and woods and killing hundreds of people while 
serving on a peacekeeping force, are patently incredible and 
unbelievable, to the great detriment of his credibility.  In 
light of the foregoing, Board finds that the veteran did not 
serve in combat and could not have incurred a combat-related 
stressor.

The Board further notes that the veteran has described as a 
stressor an incident in which he witnessed a Sergeant with 
whom he served being killed in friendly fire.  He described 
this Sergeant as having died in his lap.  He referred to this 
as being a racially motivated incident.  There is no 
independent corroboration of this non-combat incident in the 
record, and therefore we cannot accept the veteran's 
unsubstantiated testimony of this incident as sufficient to 
establish a stressor.

The Board acknowledges the contentions of the veteran that he 
has PTSD as a result of exposure to inservice combat 
stressors and the incident in which he witnessed a friend 
being killed by friendly fire.  A written medical opinion to 
this effect would be required to satisfy the medical nexus 
requirement for a well grounded claim.  The veteran, as a lay 
person, is not competent to provide medical opinions, so that 
his assertions as to medical diagnosis or causation cannot 
constitute evidence of a well-grounded claim.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

The Board notes that many years after the veteran's period of 
active service he received a gunshot wound to the head, and 
that VA records of hospitalization for PTSD from October 1997 
to December 1997 include this incident in the veteran's 
history but are silent for military history.  The Board notes 
that, even viewing the evidence in the light most favorable 
to the veteran, and in the absence of an explicit medical 
nexus opinion, any possible inference which could be drawn of 
a link between diagnosed PTSD and the veteran's period of 
active service is greatly attenuated by the veteran's post-
service history of a gunshot wound to the head, which would 
appear to be a possible nonservice-related stressor.

The veteran is receiving Social Security Disability 
Insurance, and he has asserted that these benefits are being 
provided on the basis of his PTSD.  Social Security 
disability benefits are provided without regard to etiology, 
but rather only in light of the current level of disability.  
Thus, the fact that he is currently awarded Social Security 
benefits is not probative of a link between the veteran's 
PTSD and his period of active service, nor is it probative of 
the veteran's claimed inservice stressors.  The Board notes 
that neither the veteran nor his representative has claimed 
that the Social Security Administration records would provide 
evidence of a link between the veteran's period of active 
service and his current PTSD;  nor have they averred that the 
Social Security records would in any way be probative of an 
inservice stressor.  Accordingly, the Board finds that a 
remand for the purpose of obtaining the Social Security 
administration records is not warranted under the particular 
facts of this case.

In sum, there are clear diagnoses of PTSD of record.  
However, there is no medical "nexus" evidence of record 
linking the veteran's PTSD to a verified inservice stressor, 
or, for that matter, to any claimed inservice stressor.  
Accordingly, the claim for service connection for PTSD must 
be denied as not well grounded.  Epps;  Caluza.  For 
essentially the same reasons, the Board finds that the 
requirements for service connection for PTSD as set forth in 
38 C.F.R. § 3.304(f) are not met.


ORDER

Entitlement to service connection for PTSD is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

